                              THE UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
                                           ****

UNITED STATES OF AMERICA,

             Plaintiff,                               2:16‐cr‐00265‐GMN‐CWH‐1‐4, 6, & 14‐16

vs.                                                   DATE: November 21, 2019

PASTOR FAUSTO PALAFOX,                                Courtroom 7D
ALBERT LOPEZ,
ALBERT BENJAMIN PEREZ,
JAMES PATRICK GILLESPIE,
ERNESTO MANUEL GONZALEZ,
BRADLEY MICHAEL CAMPOS,
CESAR VAQUERA MORALES, and
DIEGO CHAVEZ GARCIA,

             Defendants.

THE HONORABLE GLORIA M. NAVARRO, UNITED STATES DISTRICT JUDGE

DEPUTY CLERK: Aaron Blazevich         COURT REPORTER: Heather Newman/Amber McClane

COUNSEL FOR PLAINTIFF: Dan Schiess, John Han, and Tracey Batson with Special Agent Matthew
Neal, Investigator Peter Grimm, and Officer David Arboreen, Special Agent Matthew Wear

COUNSEL FOR DEFENDANT: Amy Jacks, Daniel Hill, Andrea Luem, Jess Marchese, Christopher Oram,
Shawn Perez, David Fischer, Michael Kennedy, Mark Fleming, Marcia Morrissey, Kathleen Bliss,
Ivette Maningo with Tatum Wehr and Lucy Hallett

MINUTES OF PROCEEDINGS: Motion Hearing

10:16 a.m. The Court convenes outside the presence of the jury. Mr. Perez and Mr. Gillespie are
not present, and counsel waives their appearances. Mr. Fischer’s presence will be waived in order
to allow him to make an appearance before another judge. The Court makes preliminary
statements and hears representations from counsel. Mr. Fleming makes arguments in favor of
acquittal pursuant to Rule 29(a) as to Mr. Lopez. Mr. Kennedy makes arguments in favor of
acquittal pursuant to Rule 29(a) as to Mr. Gonzalez. Ms. Jacks makes arguments in favor of
acquittal pursuant to Rule 29(a) as to Mr. Palafox. Ms. Luem makes arguments in favor of acquittal
pursuant to Rule 29(a) as to Mr. Perez. Mr. Marchese makes arguments in favor of acquittal
pursuant to Rule 29(a) as to Mr. Gillespie. Mr. Schiess responds on behalf of the Government.

12:04 p.m. The Court stands at recess for lunch.

12:50 p.m. The Court reconvenes outside the presence of the jury. Mr. Schiess continues
responding to the 29(a) motions. Mr. Kennedy replies on behalf of Mr. Gonzalez. Ms. Jacks replies
on behalf of Mr. Palafox.
2:24 p.m. The Court stands at recess for an afternoon break.

2:45 p.m. The Court reconvenes. Ms. Jacks replies further on behalf of Mr. Palafox. Ms. Morrissey
replies on behalf of Mr. Campos. Ms. Bliss replies on behalf of Mr. Garcia. Mr. Oram replies on
behalf of Mr. Morales. The Court DENIES the oral Rule 29(a) motions and DENIES the written
Motions (ECF No. 1987 as to Mr. Campos, ECF No. 1990 as to Mr. Garcia, and 1989 as to Mr.
Morales). The Court and parties discuss upcoming trial scheduling and procedures.

3:29 p.m. The Court adjourns.

Jury Trial set for Monday, November 25, 2019, at 9:00 a.m. in Courtroom 7D before Judge Gloria M.
Navarro.


                                                               DEBRA K. KEMPI, CLERK
                                                               U.S. DISTRICT COURT

                                                               BY:        /S/                  d
                                                               Aaron Blazevich, Deputy Clerk
